Citation Nr: 1411751	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-00 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for lumbago prior to November 2, 2011, and to a rating higher than 10 percent from November 2, 2011, forward.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2003 to July 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the RO in Houston, Texas, which in pertinent part, granted service connection for lumbago and assigned an initial non-compensable rating.  This rating was increased to 10 percent during the pendency of this appeal in a February 2012 rating decision, effective from November 2, 2011.  

In his January 2011 VA Form 9, the Veteran requested a hearing before a member of the Board to be conducted at his local RO.  However, in correspondence dated March 2013, he cancelled his hearing requested. Therefore, the Board will proceed with adjudication of his claims.

The Board has also reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.


FINDINGS OF FACT

1. The Veteran had forward flexion of the lumbar spine limited to 85 degrees with complaints of pain in March 2007.

2.  The Veteran does not have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  



CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating of 10 percent for lumbago are met, from July 30, 2007 to November 1, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2013).

2. The criteria for a rating higher than 10 percent for lumbago are not met, from July 30, 2007 forward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim. 

With respect to VA's notice obligations, because the matter at issue in this case concerns an appeal of an initial rating, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  The record here does not show, nor does the Veteran or his representative contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128.

To satisfy its duty to assist, the VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  

In this case, the Board concludes that the duty to assist has also been met.  The totality of the Veteran's service, VA, and private treatment records has been obtained.  He was given appropriate VA examinations, which were performed after reviewing the entire claims folder.  Contained in the examination reports are relevant findings and opinions by the examiners.  The examination reports addressed the appropriate rating criteria.  There is no indication that there is any relevant evidence outstanding in these claims and the Board will proceed with consideration of the Veteran's appeal.  

II. Merits of the Claim

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the evaluation is at issue, the 'present level' of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, as is the case here, where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous . . . .' Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's lumbago is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  See 38 C.F.R. § 4.71a, Codes 5235-5243.  Under this General Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of his thoracolumbar (thoracic and lumbar) spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A higher 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and an even higher and maximum 100 percent rating requires unfavorable ankylosis of his entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DCs 5235-43, Note (2).  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees.

The Veteran received a general examination in March 2007.  His history of back pain was noted, including its beginnings in-service when a machine gun fell onto his back in November 2005.  His final diagnosis was a recurrent low back strain with negative MRI.  There is notation that his forward flexion was limited to 85 degrees, with complaints of pain.

He next received a VA QTC examination in December 2007.  There he reported weakness, pain, and cramping.  He reported over the past 12 months suffering from incapacitating episodes 6 times per month, lasting for 2 days.  He estimated that he had about 30 such incidents over the past year.  The examiner found no evidence of pain on movement, muscle spasm, tenderness, or ankylosis of the lumbar spine.  The range of motion of the lumbar spine was: flexion 90 degrees; extension 30 degrees; right lateral flexion 30 degrees; left lateral flexion 30 degrees; right rotation 30 degrees; left rotation 30 degrees.  Joint function was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner further noted that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  In conclusion, the examiner abstained from diagnosing a lower back condition due to lack of pathology.  

The Veteran had his next VA examination in November 2011.  There he was diagnosed with degenerative disc disease of the lumbar spine.  His range of motion was as follows: forward flexion 80 degrees, with painful motion beginning at 80 degrees; extension 30 degrees; right lateral flexion 30 degrees; left lateral flexion 30 degrees; right lateral rotation 30 degrees; left lateral rotation 30 degrees.  He was able to perform repetitive-use testing, and his ROM scores were the same after three repetitions.  The examiner denied that the Veteran had any functional loss or functional impairment of his thoracolumbar spine.  He marked that the Veteran did possess guarding or muscle spasm of his thoracolumbar spine, but did not indicate that it was sever enough to result in abnormal gait or abnormal spinal contour.  The Veteran's muscle strength was normal and he did not possess any atrophy.  His reflex and sensory exams were normal, and the straight leg test was negative.  The examiner indicated the Veteran experienced radicular pain and numbness, labeled as mild, in the lower right extremity, and that the sciatic nerve was involved.  The examiner denied that the Veteran had IVDS.  X-rays were interpreted as showing mild degenerative disc disease of L5-S1.

The Veteran had another VA examination in January 2012.  His ROM measurements of the lumbar spine were as follows: forward flexion 60 degrees, extension 30 degrees, right lateral flexion 30 degrees, left lateral flexion 30 degrees, right lateral rotation 30 degrees, left lateral rotation 40 degrees.  There was no objective evidence of painful motion.  The examiner did indicate that the ROM was normal, even withstanding the limited flexion, and explained he thought the Veteran showed "Waddell's Sign," further stating that he witnessed him flex to 90 degrees when getting out of a chair.  He was able to perform repetitive-use testing, and his ROM measurements were the same.  The examiner denied that there was any functional loss or impairment, tenderness or pain to palpation, and guarding or muscle spasm.  The Veteran's muscle strength testing, reflex testing, and sensory testing was all normal.  His straight leg test was negative, and the examiner denied that any radiculopathy was present.  He further denied that the Veteran suffered from IVDS.  The examiner stated that he disagreed with the November 2011 radiologist's conclusion that the Veteran had degenerative disc disease, explaining that he and another examiner reviewed the films and believed the radiographic imaging did not show osteophytes or another disc narrowing to warrant a degeneration diagnosis.  The examiner concluded that the Veteran's spine was normal-he could not find any spinal pathology and that the pain was probably muscle-related.  

As the Veteran had forward flexion of the lumbar spine limited to 85 degrees in March 2007 and complaints of pain, the Board finds that an initial compensable rating of 10 percent is warranted, effective the date of service connection (i.e., July 30, 2007).  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Veteran's ROM measurements over the years do not avail him to a rating higher than 10 percent, however.  While his forward flexion was 60 degrees at his January 2012 examination, the examiner did not believe this was accurate as the Veteran had demonstrated normal flexion to 90 degrees when getting out of a chair, and instead stated that he believed his ROM was normal.  The examiner also noted that there was no objective evidence of painful motion on forward flexion.  That examiner did not believe that the Veteran possessed any spine disability.  In all other examinations, his forward flexion was consistently between 80 and 90 degrees.  None of the other measurements besides flexion were abnormal.  Thus, the Board finds that the evidence does not support a finding of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  In addition, although the January 2011 VA examiner noted that the Veteran had muscle spasm or guarding of the thoracolumbar spine, he did not indicate that it was severe enough to result in an abnormal gait or abnormal spinal contour.  The January 2012 VA examiner found no evidence of muscle spasm or guarding.

Furthermore, the Veteran has never been diagnosed with IVDS.  Thus a higher rating based on IVDS and incapacitating episodes is not warranted.  See  38 C.F.R. § 4.71a, DC 5243.  And even though he complained of incapacitating episodes requiring bed rest on examination in December 2007, there is no indication that he has ever been prescribed bed rest by a physician.  Similarly, he has never been diagnosed with ankylosis; thus higher ratings based on this condition are not warranted either.

The Board has also considered whether the Veteran has additional disability of the spine beyond the recorded range of motion measurements, to include due to flare-ups, weakened movement, painful movement, excess fatigability, or incoordination, such as after repetitive use of the spine. See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Although the evidence does show that the Veteran experiences painful motion and other symptoms, it does not result in a higher rating unless it actually results in additional functional loss, which is not the case here.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43; DeLuca 8 Vet. App. at 204-7.  Here, VA examinations did not show any decrease in range of motion measurements after repetitive use testing and the examiners stated that the Veteran did not have any additional limitation in range of motion of the lumbar spine after repetitive use testing.  The examiners also stated that the Veteran did not have any functional loss or functional impairment of the lumbar spine.

In sum, an initial compensable rating of 10 percent is granted effective from July 30, 2007, to November 1, 2011.  A rating higher than 10 percent for any period since July 30, 2007, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

The Board has also considered whether a separate rating is warranted for any associated objective neurological abnormalities.  On VA examination in November 2011, the Veteran complained of mild pain and numbness in his right lower extremity.  The examiner indicated that there was involvement of the L4/L5/S1/S2/S3 nerve routes and mild radiculopathy on the right.  However, this finding was not supported by the objective findings reported at the time of that examination, which included normal muscle strength (5/5), normal reflexes (2/2), and normal sensation in the right lower extremity.  Straight leg raising was also negative on the right.  In addition, the VA examination in December 2007 and January 2012 showed normal neurological examination of the right lower extremity.  The January 2012 examiner found that there was no radiculopathy and that the November 2011 x-ray did not show degenerative disc disease.  Thus, the November 2011 examiner's statement that there was there was involvement of the L4/L5/S1/S2/S3 nerve routes and mild radiculopathy on the right is not supported by the evidence of record and is afforded no probative weight.  A separate rating is not warranted for any neurological impairment of the right lower extremity.  See 4.124a, Diagnostic Code 8520.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's low back disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability (i.e., pain, limited motion, etc.) have been accurately reflected by the schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to an initial compensable rating of 10 percent for lumbago is granted, from July 30, 2007 to November 1, 2011.  

Entitlement to a rating higher than 10 percent for lumbago is denied, from July 30, 2007, forward.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


